UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2499



ANTHONY A. FARLEY,

                                              Plaintiff - Appellant,

          versus


CSX TRANSPORTATION, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CA-03-3306-4-27)


Submitted:   June 30, 2005                 Decided:   August 17, 2005


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Mary P. Miles, West Columbia, South Carolina, for Appellant.
Ronald K. Wray, II, John R. Bell, Jr., GALLIVAN, WHITE & BOYD,
P.A., Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Anthony A. Farley appeals the district court’s order

dismissing his civil action as time-barred under Fed. R. Civ. P.

12(b)(6).           Farley is currently employed by CSX Transportation

(“CSX”)       as    a   locomotive    engineer,      based   in     Florence,      South

Carolina.          On September 19, 2003, Farley filed the instant action

alleging breach of contract, quasi-contract, and conversion.

               In his complaint, Farley alleged that sometime in 1996,

he designed a handheld safety device for use in General Electric

locomotive cabs.           In September 1996, and in March 1997, Farley

delivered a picture and a prototype of his device to CSX personnel.

Although he received no response, in January 1998, CSX nominated

Farley for the “Cut-Through-the-Knot” award for his design.                          As a

reward,       CSX    offered   to    send   Farley    and    his    wife     to   dinner

“somewhere nice” and told Farley to select a gift from the company

catalogue.          Farley believed that “a number of other CSX employees

had received compensation for similar contributions,” but he was

not offered any additional compensation for his device at that

time.    At some point, Farley actively sought monetary compensation

for     the    device.         However,     the   complaint        alleges    that     on

September 29, 2000, Farley received a letter from an Assistant Vice

President, stating that “the company ha[d] provided you with its

final answer to your request for cash payments.”                       The complaint




                                          - 2 -
further alleges that on or about May 1, 2001, Farley noticed that

his safety device was beginning to appear on CSX locomotives.

           The district court granted the employer’s motion to

dismiss, finding that Farley’s cause of action accrued in 1998,

when he was offered dinner and a gift for his design instead of

monetary compensation, and his claims were therefore barred under

the South Carolina three-year statute of limitations.         Farley

appeals.

           This court reviews de novo a district court’s dismissal

of a complaint for failure to state a claim upon which relief can

be granted pursuant to Fed. R. Civ. P. 12(b)(6).        Duckworth v.

State Admin. Bd. of Election Laws, 332 F.3d 769, 772 (4th Cir.

2003).   The statute of limitations is an affirmative defense that

may be brought under Rule 12(b)(6) if the time bar is apparent from

the face of the complaint.   Dean v. Pilgrim’s Pride Corp., 395 F.3d

471, 474 (4th Cir. 2005).    A motion to dismiss for failure to state

a claim should be granted only if it appears beyond doubt that a

plaintiff can prove no set of facts in support of a claim that

would entitle him to relief.    Conley v. Gibson, 355 U.S. 41, 45-46

(1957). The factual allegations set forth in the complaint must be

accepted as true, Zinermon v. Burch, 494 U.S. 113, 118 (1990), and

the court must view those allegations in the light most favorable

to the plaintiff.   Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).




                                 - 3 -
          Under   South   Carolina   law,   an   action   for   breach    of

contract must be brought within three years from the date the

action accrued.   S.C. Code Ann. § 15-3-530(1) (Supp. 1997); see

also Simmons v. S.C. State Ports Auth., 694 F.2d 63, 64 (4th Cir.

1982) (citing previous version of statute).           “Pursuant to the

discovery rule, a breach of contract action accrues not on the date

of the breach, but rather on the date the aggrieved party either

discovered the breach, or could or should have discovered the

breach through the exercise of reasonable diligence.”            Maher v.

Tietex Corp., 331 S.C. 371, 376 (Ct. App. 1998).      Likewise, a cause

of action for conversion accrues when the plaintiff knew, or

through the exercise of due diligence, should have known of the

defendant’s wrongful possession of the plaintiff’s property.             See

Roberts v. James, 160 S.C. 291 (1931).      “A cause of action should

have been discovered through exercise of reasonable diligence when

the facts and circumstances would have put a person of common

knowledge and experience on notice that some right had been invaded

or a claim against another party might exist.”       Maher, 331 S.C. at

376.

          Farley first asserts that his cause of action accrued in

May 2001, when he had “an accurate sense of whether his invention

ha[d] monetary value.”     The district court rejected this claim,

holding that South Carolina does not allow the plaintiff to wait

until he ascertains the full extent of the damage, but instead


                                - 4 -
requires that a plaintiff promptly investigate the existence of a

claim when facts and circumstances place the plaintiff on notice.

We agree.   Binkley v. Burry, 352 S.C. 286, 297-98 (Ct. App. 2002)

(holding that once a reasonable person has reason to believe that

some claim against another party might exist, the requirement of

reasonable diligence to investigate takes precedence over the

inability      to   ascertain    the    amount     of   damages   or   even   the

possibility that damages may be forthcoming at all); see also

Dean v. Ruscon Corp., 321 S.C. 360, 364 (1996) (“[T]he fact that

the injured party may not comprehend the full extent of the damage

is immaterial.”).

            Instead, relying on Maher, 331 S.C. 371, the district

court held that Farley should have known “by early 1998, when he

was nominated for the “Cut-Through-the-Knot” award, treated to

dinner, and told to choose a gift . . . that CSX was not going to

pay him cash compensation.”             However, we conclude that Maher is

distinguishable from the instant case.                  While the plaintiff in

Maher received what could only be viewed as negative responses, at

a   discrete     point   in     time,   to   his    inquiries     regarding   his

entitlement to a bonus, Farley was singled out and praised for his

contribution to CSX.      Accordingly, we find that viewing the facts

in the complaint in a light most favorable to the plaintiff, there

was no reason for Farley to assume that the award, dinner and gift

he received were an indication that he would not receive cash


                                        - 5 -
compensation.     On the contrary, Farley’s complaint implies that he

still believed that a cash compensation might be forthcoming, and

based   upon     this    belief     he     continued      to    pursue     monetary

compensation.

              Although we disagree with the district court’s finding

that the cause of action accrued in 1998, when Farley was nominated

for an award, the record before us is not sufficiently developed to

determine if the cause of action accrued prior to September 29,

2000, which the complaint alleges to be the date that Farley’s

efforts to obtain monetary compensation were finally rejected by

CSX. We therefore vacate the district court’s order and remand for

further proceedings.          We dispense with oral argument because the

facts   and    legal    contentions      are   adequately      presented    in   the

materials     before    the    court     and   argument    would   not     aid   the

decisional process.



                                                          VACATED AND REMANDED




                                       - 6 -